Citation Nr: 1502716	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by right thorax muscular pain, claimed as right rib pain, including presumptively as a qualifying chronic disability, including as due to undiagnosed illness.

2.  Entitlement to service connection for a right thigh disorder, claimed as residuals of a spider bite to the right thigh, including presumptively as a qualifying chronic disability, including as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty for training (ACDUTRA) from June 1988 to September 1988, and active service from January 2006 to December 2006, which included a tour of duty in Iraq from March 2006 to November 2006.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In April 2009, the Veteran testified before a Decision Review Officer (DRO) at a RO hearing.  A transcript of the hearing is of record.  
On the February 2009 VA Form 9, the Veteran requested a Board hearing, and a hearing before the Board was scheduled for April 2010; however, in March 2010, the Veteran, through the representative, withdrew the hearing request and asked to proceed with the appeal without a Board hearing.  38 C.F.R. § 20.704(e) (2014).
In November 2012, the Board denied the issues of entitlement to service connection for a disorder manifested by right thorax muscular pain (claimed as right rib pain), service connection for residuals of a spider bite to the right hand and fingers, an initial compensable rating for residuals of a spider bite to the left fifth finger.  The Board also dismissed service connection for a gastrointestinal disorder, claimed as diarrhea, based on the Veteran's request for withdrawal of the appeal, and remanded the issues of service connection for a skin disorder, and a right thigh disorder (claimed as residuals of a spider bite to the right thigh) for further evidentiary development, as described below.  
The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the Board decision denying service connection for spider bite residuals of the right hand and fingers and right thorax muscular pain and an initial compensable rating for spider bite residuals of the left fifth finger.  In a March 2014 Memorandum Decision, the Court vacated the portion of the Board's decision denying service connection for a disorder manifested by right thorax muscular pain, claimed as right rib pain, and remanded the matter to the Board, on the basis that the hearing officer's failure to suggest, at the April 2009 hearing, that the Veteran obtain medical evidence demonstrating a current disability amounted to prejudicial error.  The Board notes that, in the March 2014 Memorandum Decision, the Court characterized the April 2009 hearing as a Board hearing, rather than a local RO hearing; however, the duties set forth under 38 C.F.R. § 3.103(c)(2) apply to both RO and Board hearings.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to RO and Board hearings and a hearing officer and/or Veterans Law Judge has the duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  The Court affirmed the portion of the Board decision denying service connection for residuals of a spider bite to the right hand and fingers and denying a compensable rating for spider bite residuals of the left fifth finger.  The case now returns to the Board following the Court's decision.     
As noted above, in November 2012, the Board remanded the issues of service connection for a skin disorder, claimed as a rash of the arms, and service connection for a right thigh disorder, claimed as residuals of a spider bite to the right thigh, to obtain additional information from the Veteran regarding any treatment he had received for a right hip disorder and a skin disorder since June 2009, a VA medical examination to determine the nature and etiology of any current right thigh disorder and skin disorder, and subsequent readjudication of the appeal.  In December 2012, the Appeals Management Center (AMC) sent correspondence to the Veteran asking him to provide additional information regarding any medical treatment received since June 2009, and the Veteran did not respond.  Adequate VA medical examinations addressing the nature and etiology of the claimed right thigh disorder and skin disorder were provided in January 2013, and the issues were readjudicated in May 2013.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Based on the ordered development, service connection has been established for atopic dermatitis with a 0 percent (noncompensable) rating effective from December 1, 2006; therefore, the previously remanded issue of service connection for a skin disorder, claimed as a rash of the arms, has been fully resolved in the Veteran's favor and is no longer before the Board.  See May 2013 rating decision.    

FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  

2.  The Veteran does not have a current diagnosable disability manifested by right rib muscular pain.  

3.  The Veteran has an undiagnosed illness characterized by right rib muscular pain to a compensable degree before December 2016.  

4.  The evidence shows an undiagnosed illness characterized by recurrent chest wall pain (i.e., right thorax muscular pain) with certain activities, pyrosis (i.e., heartburn), and substernal, arm, or shoulder pain.  

5.  The Veteran was treated for cellulitis of the right thigh due to a spider bite above the right knee during service.

6.  Current right thigh symptoms of intermittent pain and cramping causing difficulty walking at times have not been attributed to an underlying pathology. 

7.  The Veteran does not have a qualifying chronic disability characterized by symptoms of recurrent right thigh and right hip pain and cramping, including resulting from an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for a qualifying chronic disability characterized by right thorax muscular pain are met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

2.  The criteria for service connection for a right thigh disorder, claimed as residuals of a spider bite to the right thigh, including a qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The issue of service connection for a disorder manifested right thorax muscular pain, claimed as right rib pain, has been considered with respect to VA's duties to notify and assist, to include the Court's determination in the March 2014 Memorandum Decision that the April 2009 DRO's failure to suggest that the Veteran obtain medical evidence demonstrating a current disability amounted to prejudicial error.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of the full grant of benefits, there is no prejudice to the Veteran in proceeding with appellate review.    

Regarding the service connection appeal for a right thigh disorder, in the January 2007 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records were received in May 2008 and are included in the record.  Post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the April 2009 RO hearing, the DRO identified the issue of service connection for residuals of a spider bite to the right thigh, and considered the Veteran's testimony regarding the spider bite to the right thigh/hip during service and current symptoms of intermittent pain and cramping in the right thigh or hip, with difficulty walking once or twice every few months.  The Veteran testified that he had had the right thigh and hip symptoms since service but had neither sought medical treatment nor self-treated the symptoms.  Although the DRO did not suggest that the Veteran submit evidence of a current right thigh disability in support of the appeal, the Veteran reported at the RO hearing that he had received no medical treatment for any right thigh symptoms since service; therefore, there were no missing treatment records identified at the hearing that needed to be obtained in connection with the appeal.  Any error in failing to suggest that the Veteran submit other evidence of a current right thigh disability is harmless error because the Veteran was subsequently provided with the January 2013 VA medical examination to ascertain the nature (including whether there was a diagnosed disability manifested by right thigh pain) and etiology of the claimed right thigh disorder pursuant to the Board's remand order.  For these reasons, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were satisfied.  

As noted above, VA medical examinations were provided to the Veteran in connection with the appeal in June 2007 and January 2013.  The VA medical examiners provided medical opinions based on an accurate medical history as documented in the record and reported by the Veteran, and considered the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life.  The VA medical examiners also performed a physical examination of the Veteran.  In consideration thereof, the Board finds that the VA medical examiners had adequate facts and data regarding the history and current severity of the Veteran's claimed right thigh disorder when rendering the medical opinions.  There is no allegation or indication that there has been a material change in the condition of the claimed right thigh disorder since the last VA medical examination.  For these reasons, the Board finds that the collective VA medical examinations and medical opinions are adequate, and no further medical examination or medical opinion is needed.

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As explained below, the Veteran does not have a diagnosed right rib or right thigh disability; therefore, there is no diagnosed "chronic disease" under 38 C.F.R. 
§ 3.309(a), and the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 
1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under 
(3) are all infectious in nature.  The Veteran does not allege, and the record does not suggest, that he has any of the listed diseases. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War veterans.  Such revisions amend 
§ 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010). 

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

Service Connection Analysis for Right Thorax Muscular Pain

The Veteran contends that he has a disorder manifested by right thorax muscular pain related to injury sustained during service.  At the April 2009 RO hearing, he testified that, shortly before service separation, he experienced pain and stiffness in the right thorax area when moving heavy equipment but did not seek medical attention until approximately one week after service separation.  He further testified that he continues to have intermittent pain with bending and lifting objects.   He similarly told the June 2007 VA medical examiner that he had pain every few months associated with certain activities such as shoveling snow and with certain exercises such as sit-ups.  

After review of the lay and medical evidence of record, the Board finds that the evidence shows no underlying, diagnosed disability to account for the right thorax muscular pain.  During the course of treatment in December 2006 and January 2007, VA medical providers noted that rib x-rays were unremarkable and diagnosed musculoskeletal chest wall pain.  Musculoskeletal chest wall pain is a symptom of a disability, and is not considered a disability in and of itself.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As a result, service connection is not warranted on a direct basis.

Because the Veteran has service in Iraq from March 2006 to November 2006, he has qualifying service as a Persian Gulf Veteran; therefore, the Board has also considered presumptive service connection for a disorder manifested by right thorax muscular pain, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under 
38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i), "Qualifying chronic disability" includes: (a) an undiagnosed illness; (b) a "medically unexplained chronic multisymptom illness" (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise as to whether presumptive service connection for an undiagnosed illness characterized by right thorax muscular pain is warranted.  As a lay person, the Veteran is competent to report right thorax muscular pain, and the account is deemed credible, particularly in light of the medical treatment for right-sided rib pain in December 2006 and January 2007 (i.e., during the course of the appeal).  See Gutierrez.  The complaints of right thorax muscular pain have been evaluated and cannot be attributed to a medical diagnosis; therefore, there is evidence of an undiagnosed illness manifested by right thorax muscular pain of record.  

The Board further finds that the undiagnosed illness manifested by right thorax muscular pain has manifested to a compensable degree when rated by analogy to muscle injury due to rupture of the diaphragm with herniation under the criteria at 38 C.F.R. § 4.73, Diagnostic Code 5324.  See Dorland's Illustrated Medical Dictionary 510, 1646 (30th ed. 2003) (defining "rupture" as a forcible tearing or disruption of tissue and "diaphragm" as the musculomembranous partition separating the abdominal and thoracic cavities, and serving as a major thoracic muscle).  Muscle injury due to rupture of the diaphragm is rated as hiatal hernia (DC 7346).  Under DC 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, DC 7346.  

In this case, the evidence shows recurrent chest wall pain (i.e., right thorax muscular pain) with certain activities, which is analogous to recurrent epigastric distress.  The evidence also shows pyrosis (i.e., heartburn) and substernal, arm, or shoulder pain.  See December 2006 and January 2007 VA treatment records (noting right-sided rib pain, with increased pain with movement involving the arms or shoulders); June 2007 VA medical examination report (noting heartburn and indigestion).  Thus, the Veteran has three of the symptoms contemplated in the schedular criteria for a 30 percent rating of lesser severity; therefore, the criteria for a 10 percent rating under DC 7346 are approximated.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection for an undiagnosed illness characterized by right thorax muscular pain is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Right Thigh Disorder

The Veteran contends that he has a current right thigh disability caused by a spider bite to the right thigh during service.  He asserts that he has current symptoms of intermittent pain and cramping in the right thigh or hip, with difficulty walking once or twice every few months, and has had the right thigh and hip symptoms since service, though, he has not sought medical treatment for the symptoms since service.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has a current right thigh or hip disability either diagnosed or symptoms manifesting to a degree of 10 percent.  Although the service treatment records show treatment for cellulitis of the right thigh in May 2006 that was attributed to a possible spider bite above the right knee, the evidence does not show that the Veteran has a currently diagnosed right thigh disability, to include any impairing residuals from the cellulitis or spider bite to the right thigh treated during service.  Shortly after returning from service in Iraq contemporaneous to service and, again, approximately four months after service separation, the Veteran denied having any residual symptoms pertaining to the right thigh.  See, e.g., November 2006 and April 2007 Post-Deployment Health Assessments (denying swollen, stiff, or painful joints; muscle aches; and skin diseases or rashes).  Also, while seeking medical treatment at various times during the course of this appeal, the Veteran reported a history of spider bite but repeatedly denied having difficulty with gait, strength, or balance during the review of systems, reported no continued problems pertaining to the right thigh, and physical examination of the joints was normal.  See, e.g., July 2007 primary care physician note (denying difficulty with gait, strength, balance on review of systems, and demonstrated a normal joint examination); September 2008 VA primary care physician note (denying difficulty with gait, strength, or balance during the review of systems).  

After considering the Veteran's reported symptoms, reviewing the record, and examining the Veteran, the January 2013 VA medical examiner diagnosed that a spider bite to the right anterior thigh with cellulitis in 2006 had "resolved with no residuals."  Later, in the January 2013 VA medical examination report, the VA medical examiner wrote that the Veteran had no ongoing right thigh or hip condition.  The June 2007 VA medical examiner noted the history of the spider bite to the right thigh during service, and noted that there was no residual scar on the leg.  Because the VA medical examiners had medical training, had adequate facts and data on which to base the medical opinions, and provided adequate rationale for the medical opinions, the June 2007 and January 2013 VA medical opinions are of significant probative value.  There is no competent opinion to the contrary of record.  

The Board is aware that the Veteran has reported that the right thigh/hip is currently manifested by intermittent symptoms of pain and cramping causing difficulty with walking at times; however, the reports of intermittent right thigh and/or hip symptoms, including pain, have not been attributed to an underlying disability by a competent medical professional.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  The right hip is a different anatomical location than the right thigh and is a major joint.  The spider bite was to the right thigh, not the right hip.  The Veteran lacks the requisite medical training to diagnose a right thigh disability or attribute the right thigh or hip symptoms to service.  The Veteran does not contend that he has any residual scarring or other skin symptoms that are observable to the senses from the in-service cellulitis or spider bite to the right thigh.  Rather, he contends that he has musculoskeletal symptoms such as pain and cramping in the right hip and thigh.  In consideration thereof, and in the context of intermittent symptoms in this case, the Board finds that the residuals of cellulitis or a spider bite during service in this case are not simple medical conditions capable of lay diagnosis, and involve body systems, particularly the musculoskeletal system, that are unseen by the lay person.  As stated above, the right hip is a different anatomical location than the right thigh (above the knee), which was the site of the spider bite. While the Veteran is competent to report symptoms at any given time that he has observed through the senses, he is not competent to attribute the symptoms to a particular diagnosis or render an opinion regarding its etiology in this case; therefore, his purported opinion that the symptoms involving the right hip and thigh are attributable to the in-service cellulitis and/or spider bite to the right thigh is of no probative value.  Furthermore, as explained below, the report of such symptomatology is inconsistent with, and outweighed by other lay and medical evidence of record and is not credible.      

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Where, as here, the overall evidence of record shows no diagnosed right thigh disability at any time during the claim process, that holding is of no advantage.  Because the weight of the evidence does not show a currently diagnosed right thigh disability and the weight of the competent evidence shows no residuals of disability, the preponderance of the evidence is against the claim and service connection for a right thigh disability on a direct basis must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Next, the Board finds the weight of the lay and medical evidence is against a finding that the Veteran has a qualifying chronic disability characterized by intermittent right thigh pain and cramping manifested to a compensable degree for any six-month period since service.  As noted above, service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  In this case, the weight of the evidence establishes that the Veteran does not have objective indications of a chronic disability characterized by right thigh and/or right hip pain manifested to a compensable degree for any six-month period since service.  A compensable rating is not warranted under any applicable diagnostic codes, to include DCs 5003, 5250-5255, throughout the pendency of the appeal period.

DCs 5250 through 5255 set forth relevant provisions regarding the hips and thighs.  38 C.F.R. § 4.71a. 

Under DC 5250, extremely unfavorable ankylosis of the hip where the foot does not reach the ground and crutches are necessitated warrants a 90 percent rating; intermediate ankylosis of the hip warrants a 70 percent rating; and favorable ankylosis, in flexion between 20 and 40 degrees, and slight adduction or abduction warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5250.

Under DC 5251, a 10 percent rating is provided for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, DC 5251.  

Under DC 5252, a 10 percent rating is provided for thigh flexion limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5252. 

Under DC 5253, pertaining to impairment of the thigh, a 10 percent evaluation is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  38 C.F.R. § 4.71a, DC 5253. 

Hip, flail joint, is rated under DC 5254.  Under DC 5254, hip flail joint warrants an 80 percent rating.  38 C.F.R. § 4.71a, DC 5254.

DC 5255 provides for assignment of ratings for impairment of the femur.  Malunion of the femur with slight knee or hip disability warrants a 10 percent rating, a 20 percent rating for moderate knee or hip disability, and a 30 percent rating for marked knee or hip disability.  38 C.F.R. § 4.71a, DC 5255. 

The terms "slight," "moderate," and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (2014).  Under VA regulations, normal hip flexion is considered to be 0 to 125 degrees, and normal hip abduction is considered to be 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2014).

In this case, the evidence demonstrates no ankylosis of the right hip, no limitation of right thigh flexion or extension, no right hip flail joint, and no impairment of the femur such that a compensable rating under any of the above DCs is warranted.   At the January 2013 VA medical examination performed in connection with the appeal, the VA examiner noted that there was no residual scar or deformity of the right hip, the location of the spider bite during service was on the right anterior thigh (not the right hip), there was no tenderness in the right hip or thigh, and the right hip had full range of motion without pain.  Treatment records include no contrary findings; therefore, when considered under the rating criteria above, the claimed right thigh disorder is not shown to be manifested to a compensable degree.

Under DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2014).

In this case, the Board finds that the criteria for a 10 percent rating under DC 5003 are not met or approximated because there is no credible evidence of pain and cramping involving the right hip and thigh that is a manifestation of a qualifying chronic disability.  While the Veteran, as a lay person, is competent to report any symptoms that come to him through the senses at any given time such as intermittent pain and cramping in the right thigh and/or right hip with difficulty walking at times, the account is not credible.  Such account was made in the context of the current claim and appeal and is inconsistent with those reports of symptoms by the Veteran contemporaneous to service and to treating VA medical providers since filing the disability claim in December 2006.  As noted above, the Veteran denied having any symptoms pertaining to the right thigh on November 2006 and April 2007 Post-Deployment Health Assessments, and the Veteran repeatedly denied having difficulty with gait, strength, or balance during the review of systems portion of the examinations performed for treatment purposes during the course of the appeal.  Because the Veteran has an incentive to report accurately his physical state during the course of medical treatment in order to receive proper care, statements made to medical providers for treatment purposes denying right thigh symptoms are deemed particularly trustworthy and outweigh the statements made in connection with the claim/appeal process.  

Additionally, at the January 2013 VA medical examination, the Veteran expressed uncertainty as to the problem with the right hip and right thigh and started talking primarily about low back pain, which further undermines the credibility of the more recent account made in the context of the current claim/appeal of having symptomatology involving the right hip and right thigh.  After considering the complaints pertaining to the right thigh and right hip and examining the Veteran, the January 2013 VA medical examiner opined that the Veteran had no ongoing right thigh or hip condition.  Thus, because of the inconsistent statements by the Veteran, the normal right hip and thigh examination, and the January 2013 VA medical opinion that the Veteran has no ongoing right thigh or hip condition, the Board finds that the evidence of record demonstrates no objective indications of a qualifying chronic disability manifested to a compensable degree for any six-month 

period since service.  Without a showing that the disability is manifested to a compensable degree under any potentially analogous DC, presumptive service connection for a right thigh disorder under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 must be denied.


ORDER

Presumptive service connection for a qualifying chronic disability of undiagnosed illness characterized by right thorax muscular pain is granted.

Service connection for a right thigh disorder, claimed as residuals of a spider bite to the right thigh, including as a qualifying chronic disability of undiagnosed illness, is denied.  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


